Opinion issued October 4, 2001








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00877-CV
____________

IN RE LISA BLACK O'CONNOR, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Lisa Black O'Connor, has filed a petition for writ of mandamus
complaining that Judge Michel (1) is constitutionally disqualified from sitting in the
underlying case.  According to the petition for writ of mandamus and motion for
emergency relief, the underlying case has already been tried to a jury, a judgment has
been signed, a motion for new trial has been filed, and a hearing on the motion for
new trial is set for October 12, 2001. The motion to disqualify Judge Michel, the
order of referral pursuant to Tex. R. Civ. P. 18a(d), and the order denying the motion
to disqualify Judge Michel were all filed or signed after the judgment was signed.
	We deny the petition for writ of mandamus and the motion for emergency
relief.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Wilson and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Randy Michel, judge of the County Court at Law No. 1
of Brazos County, Texas.  The underlying lawsuit is In the Interest of T.E.O., A Minor
Child, trial court cause no. 35,151A-CCL1.